262 So. 2d 243 (1972)
Elizabeth M. KELLER, Appellant,
v.
Joseph PENOVICH, Penmark Corporation, a Florida Corporation, D/B/a Redwood Inn, and Redwood Electric Company, Appellees.
No. 71-892.
District Court of Appeal of Florida, Fourth District.
May 19, 1972.
*244 Robert B. Cook, West Palm Beach, and Gilbert T. Brophy, Tequesta, for appellant.
Alan Lindsay, of Alley, Maass, Rogers, Lindsay & Chauncey, Palm Beach, for appellees.
WALDEN, Judge.
Plaintiff-appellant entered into a two-year oral employment contract. It was breached by defendant and plaintiff seeks damages.
The trial judge ruled the contract unenforceable as violative of the Statute of Frauds, Chapter 725.01, F.S. 1969, F.S.A. Plaintiff alleges several reversible errors but we find them without merit and affirm.
Plaintiff tried to amend her factual averments in her amended pleadings to allege a year to year contract, a concept repugnant and inconsistent with the numerous sworn statements of both parties and their proponents. Plaintiff was properly estopped to so amend. Palm Beach Co. v. Palm Beach Estates, 1933, 110 Fla. 77, 148 So. 544; Federated Mutual Implement and Hardware Insurance Company v. Griffin, Fla.App. 1970, 237 So. 2d 38.
We further find that summary judgment was applicable here because all parties were in agreement concerning the material and critical issues of fact. Additionally promissory estoppel is not controlling on oral employment contracts. Tanenbaum v. Biscayne Osteopathic Hospital, Inc., Fla. 1966, 190 So. 2d 777.
Affirmed.
REED, C.J., and MAGER, J., concur.